ORDER The writs of certiorari heretofore issued by this Court are quashed as having been improvidently granted. See Kern v. St. Joseph Hospital, Inc., 102 N.M. 452, 697 P.2d 135 (1985). In the event of any conflict between Kern and Keithley v. St. Joseph’s Hospital, 102 N.M. 565, 698 P.2d 435, 23 SBB 1220 (Ct.App.1984), Kern shall control. This order together with the opinion of the Court of Appeals shall be published. IT IS SO ORDERED. SOSA, Senior Justice, and WALTERS, J., concur. RIORDAN and STOWERS, JJ., dissenting.